The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-10, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chhetri et al. (US 9,973,848).
	Regarding claims 1 and 18, Chhetri discloses a method and a system, comprising:  an activity detector configured to detect an amount of sound activity at a location in an environment (see fig. 14, step 1406, regarding detecting a maximum signal strength), based on location data of the sound activity (the beamformer coefficients of step 1404 are based on location of the source; col. 11, lines 63-67, and col. 13, lines 4-11); and a lobe auto-placer in communication with the activity detector, the lobe auto-placer configured to deploy a lobe of an array microphone based on the location data of the sound activity (fig. 14, step 1408).
	Regarding claims 2 and 19, the lobe auto-placer is further configured to determine whether the amount of the sound activity satisfies a predetermined criteria (e.g., maximum signal strength; fig. 14, step 1406).  The lobe auto-placer is configured to deploy the lobe by deploying the lobe of the array microphone based on the location data of the sound activity (step 1408), when it is determined that the amount of the sound activity satisfies the predetermined criteria (step 1406).
	Regarding claim 4, the amount of the sound activity comprises at least an amount of voice.
	Regarding claim 6, the predetermined criteria comprises at least a voice threshold.

	Regarding claim 8, the auxiliary lobe is not available for deployment by the array microphone.  Note:  the shaded lobe of fig. 13, which has a maximum signal strength, is deployed.  The non-shaded auxiliary lobe is not deployed.
	Regarding claim 9, detecting the amount of the sound activity comprises:  determining a metric related to the amount of the sound activity (e.g., signal strength); and determining whether the metric satisfies a predetermined metric criteria (e.g., maximum signal strength).
	Regarding claim 10, determining whether the amount of the sound activity satisfies the predetermined criteria comprises:  comparing the metric (e.g., signal strength of each lobe) related to the amount of the sound activity to a metric related to the deployed lobe (e.g., signal strength of the deployed lobe); and denoting that the amount of the sound activity satisfies the predetermined criteria, based on the comparison (e.g., maximum signal strength of the deployed lobe).
	Regarding claim 17, the location data of the sound activity comprises coordinates of the sound activity in the environment.  See col. 10, lines 56-63.

Claims 3, 5, 11-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose a method and system including adaptive beamforming.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
March 17, 2022